MEMORANDUM **
Jagdev Ram, a native and citizen of India, petitions for review of the Board of *686Immigration Appeals’ (“BIA”) order denying Ram’s motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying Ram’s motion to reopen because Ram’s motion was untimely, see 8 C.F.R. § 1003.2(c)(2), and Ram failed to establish changed circumstances in India to qualify for the regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(h); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (“The critical question is ... whether circumstances have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
Furthermore, we decline to reconsider Ram’s challenge to the agency denial of his claim for relief under the Convention Against Torture because his contentions have already been considered and rejected by this court. See Ram v. Ashcroft, 120 Fed.Appx. 120 (9th Cir.2005); see also Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir.1991) (one panel of an appellate court will not reconsider questions which another panel has decided on a prior appeal in the same case).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.